Citation Nr: 0922645	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  08-26 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for service-connected degenerative disc disease, 
L5-S1.

2.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU rating).


REPRESENTATION

Appellant represented by:	Ralph J. Bratch, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse




ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to May 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.  In January 2007, the RO granted 
service connection for degenerative disc disease (DDD), L5-
S1, and denied entitlement to a TDIU rating.  

In December 2008, the Veteran presented testimony at a 
hearing conducted by the use of video conferencing equipment 
at the Indianapolis RO before the undersigned sitting in 
Washington, D.C.  A transcript of this hearing is in the 
Veteran's claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Reason for Remand:  To obtain a VA examination 

1.  DDD, L5-S1

The Veteran contends that his January 2007 VA spine 
examination was inadequate.  In particular, the Veteran 
claims that the provisions of 38 C.F.R. § 4.46 were not 
complied with because a goniometer was not used during his 
examination.  Additionally, during the hearing, the Veteran's 
representative argued that the Veteran should be entitled to 
at least a 10 percent rating for mild incomplete paralysis of 
the external popliteal nerve (common peroneal).  

A review of the January 2007 VA examination reflected that 
during the physical examination, thoracolumbar spine range of 
motion testing in degrees was completed to include forward 
flexion, extension, right and left lateral bending, and left 
and right rotation.  The examiner did not indicate if a 
goniometer was used.  Neurological testing was also 
completed.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the Veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2008).  During the hearing, the 
Veteran and his spouse provided testimony indicating that his 
radiculopathy has increased beyond the level of severity that 
is reflected on the January 2007 VA examination.  In this 
regard, the Veteran's spouse testified that it takes the 
Veteran twenty minutes in the morning to get his right foot 
functioning properly due to numbness, decreased range of 
motion, and decreased sensation.  The Board notes that these 
symptoms were not recorded on the January 2007 VA 
examination, but appear to be relevant to his service-
connected back disorder.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8521, 8621, and 8721.  Additionally, a September 2008 
private report from D.L.C., who holds a degree in physical 
therapy, indicated that the Veteran's service-connected DDD, 
L5-S1, might also have increased in severity since the VA 
examination.  Thus, the Board concludes that a VA examination 
to evaluate the current state of his service-connected DDD, 
L5-S1, and radiculopathy is necessary.  38 C.F.R. § 3.327.

2.  TDIU

The Veteran and his representative contend that the Veteran 
is entitled to a total rating based on his inability to work 
due to his service-connected DDD, L5-S1 and radiculopathy.  A 
September 2008 private treatment report from D.L.C. reflected 
that the Veteran was unable to work in any capacity due to 
severe physical paraspinal/periscapular limitations.  
Although this report indicates that the Veteran is unable to 
work, the Board notes that the Veteran is not service 
connected for any scapular limitations and total disability 
ratings for compensation may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, but 
not due to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341 and 4.16.  Thus, this 
report is insufficient upon which to base a determination.  
However, as there is a suggestion in the record that the 
Veteran is unable to work in part because of his service-
connected DDD, the Board finds that a remand is necessary for 
a VA examination to assess whether he is entitled to TDIU.  
38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
appropriate VA examination to ascertain 
the severity and manifestations of his 
service-connected DDD, L5-S1, and 
radiculopathy.  The examination should be 
conducted by someone other than Dr. A.K., 
who conducted the January 2007 VA 
examination, if possible.  Any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file and to comment on the 
severity of the Veteran's service-
connected disability.  The examiner should 
comment on how the service-connected 
disability affects the Veteran's 
employment and daily life.  38 C.F.R. 
§ 4.10.  The examiner should report all 
signs and symptoms necessary for rating 
the Veteran's disability under the 
applicable rating criteria.  

Specifically, all applicable range of 
motion and neurological findings to 
include any radiculopathy should be 
recorded.  The presence of objective 
evidence of functional loss due to pain, 
excess fatigability, incoordination, and 
weakness should also be noted, especially 
after repetitive movement, as should any 
additional disability due to these 
factors.  The examiner should specifically 
indicate that he has complied with the 
provisions of 38 C.F.R. § 4.46, to include 
the use of goniometer when measuring any 
limitation of motion.  

2.  Additionally, the Veteran should be 
afforded a VA examination to determine 
whether he is unemployable solely due to 
his service-connected disability, which is 
currently only DDD, L5-S1, and 
radiculopathy.  Any and all studies, 
tests, and evaluations deemed necessary by 
the examiner should be performed, to 
include a social and industrial survey.  
The examiner should be requested to review 
all pertinent records associated with the 
claims file and to comment on the effect 
of the Veteran's service-connected 
disability on his ability to engage in 
full-time employment and whether, in the 
examiner's opinion, the service-connected 
disability alone is of such severity to 
result in unemployability.  Consideration 
may be given to the Veteran's level of 
education, special training, and previous 
work experience in arriving at a 
conclusion, but not to his age or to the 
impairment caused by nonservice-connected 
disabilities.  

To the extent possible, the examiner 
should separate the effects of the 
service-connected DDD, L5-S1, and 
radiculopathy from any non-service 
connected conditions.  If it is not 
possible to do so, the examiner should so 
state.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2008), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be made 
available to the examiner for review.

3.  When the development requested has 
been completed, the issues on appeal 
should be reviewed by the RO on the basis 
of additional evidence.  If any of the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




